t c memo united_states tax_court dann lee duncan and kathrine gay duncan petitioners v commissioner of internal revenue respondent docket no filed date dann lee duncan and kathrine gay duncan pro sese cassidy b collins andrea m faldermeyer and katherine h ankeny for respondent memorandum findings_of_fact and opinion ashford judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty pursuant to section a of dollar_figure for the taxable_year after concessions by respondent the issues remaining for decision are whether respondent timely mailed a notice_of_deficiency to petitioners whether petitioners failed to report gross_receipts of dollar_figure on their schedule c profit or loss from business and whether petitioners have substantiated schedule c deductions in amounts greater than respondent allowed we resolve these issues in favor of respondent findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california at the time they filed their petition with the court mr duncan petitioner is a self-employed attorney who specializes in workers’ compensation cases for police and fire officials petitioner is himself a retired police officer mrs duncan is employed as a corporate services officer for a bank all of the adjustments in respondent’s determination pertain to petitioner’s schedule c attached to petitioners’ joint form_1040 u s individual_income_tax_return for joint_return petitioners timely filed the joint_return 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded to the nearest dollar on which they reported wage income from mrs duncan’s employment and claimed a schedule c business loss deduction for petitioner’s legal practice i check from mr walker petitioner successfully represented keith walker a former police officer who was injured in the line of duty in a lawsuit against the city of huntington park california his former employer and calpers the california state pension fund petitioner represented mr walker from the commencement of the suit in through its conclusion in and mr walker received a lump-sum payment exceeding dollar_figure consisting of accrued pension benefits petitioner received a dollar_figure flat fee paid_by mr walker at the outset of the lawsuit in after the lawsuit concluded petitioner received a check for dollar_figure from mr walker which he deposited into his personal checking account on date petitioners did not report the dollar_figure on the joint_return petitioner contends that the dollar_figure was a nontaxable_gift although mr walker considered petitioner more than just his attorney but also a friend he would not have given dollar_figure to petitioner if he had not received the lump-sum payment 2on his schedule c petitioner reported gross_receipts of dollar_figure and expenses totaling dollar_figure including home_office expenses of dollar_figure at trial petitioners did not produce a fee agreement or any other documentation regarding petitioner’s representation of mr walker mr walker prepared his own federal_income_tax return for deducting the dollar_figure payment to petitioner as a legal expense and he did not file a federal gift_tax_return for that year ii yacht event in date petitioner underwent significant brain surgery from which he would spend much of the next year recovering before the surgery he held an event to which he invited his current clients renting a yacht for the occasion and providing a catered dinner drinks and entertainment for the purpose of discussing with the clients the status of their cases his upcoming surgery and his expected availability following the surgery petitioner did not advertise but met all of his clients through word of mouth petitioner gained new clients by treating his current clients better than most other attorneys might treat them the total cost for the event as indicated by a rental estimate from the yacht rental company that petitioner provided was dollar_figure consisting of dollar_figure for yacht rental and related expenses dollar_figure for catering and entertainment and dollar_figure for a service charge and sales_tax on his schedule c petitioner claimed dollar_figure as an advertising expense deduction for the yacht event in the notice of deficiency3 respondent disallowed petitioner’s claimed advertising expense deduction for the yacht event but allowed a deduction of pursuant to the sec_274 limitation for the portion of the event cost relating to meals and entertainment in calculating this amount respondent excluded linens of dollar_figure from the catering and entertainment_expenses listed on the rental estimate resulting in respondent allowing of dollar_figure or dollar_figure as deductible meals and entertainment_expenses petitioner provided credit card statements establishing that he paid dollar_figure to the yacht rental company in date before the event and received a dollar_figure refund thereafter for an unspecified reason in allowing petitioner to deduct of dollar_figure for meals and entertainment_expenses respondent treated the dollar_figure payment as a meals and entertainment expense 3duplicate notices of deficiency were addressed to petitioners--one to petitioner at a knoxville tennessee address and another to mrs duncan at a west covina california address 4petitioner also reported on his schedule c and respondent allowed an additional dollar_figure in meals and entertainment_expenses for a total allowed deduction of dollar_figure 5respondent treated the remaining portion of the dollar_figure payment dollar_figure as nondeductible facility fees see sec_274 sec_1_274-2 e income_tax regs iii payments to ms gu throughout but particularly following his surgery petitioner was assisted in his legal practice by mei gu who helped with clerical tasks such as mail processing and bookkeeping ms gu was a personal friend of petitioner on his schedule c petitioner deducted dollar_figure as a contract labor expense during the examination of the joint_return petitioner agreed that he had not properly characterized the payments to ms gu and he instead contended that they were deductible as other expenses in the notice_of_deficiency respondent disallowed petitioner’s deduction for contract labor expenses and did not allow any corresponding increase in petitioner’s deduction as reflected on his schedule c for other expenses iv other schedule c expenses petitioner also reported and respondent disallowed deductions for dollar_figure in car and truck expenses and dollar_figure in depreciation on his schedule c petitioner did not include any additional information regarding the reported car and truck expenses in the section of his schedule c designated for such information eg 6petitioner also noted at trial and in correspondence with respondent that ms gu has incorporated a nevada limited_liability_company through which she renders services but all of the checks entered into evidence seemingly were made out to her personally regardless to whom petitioner actually paid the expenses does not affect their deductibility to him the date when the claimed vehicle s were placed_in_service for business purposes or mileage traveled for business purposes and did not otherwise identify the vehicle s for which he was reporting the expenses anywhere else on the joint_return the joint_return indicated that the reported depreciation also pertained to the unidentified vehicle s petitioner provided credit card statements reflecting numerous vehicle- related expenses primarily charges at gas stations and automotive shops but he did not provide evidence to show for which vehicle s those expenses were incurred petitioner also reported and respondent disallowed a deduction for a dollar_figure bad_debt_loss as an other expense on his schedule c he contends that the loss 7petitioners attached to the joint_return a schedule a itemized_deductions on this schedule a petitioners claimed and respondent allowed a deduction of dollar_figure before application of the floor imposed by sec_67 for mrs duncan’s unreimbursed employee_expenses the bulk of these expenses dollar_figure was attributable to mrs duncan’s work-related use of two vehicles that petitioners owned--a gmc yukon and a toyota camry the former of which they sold during recognizing capital_gain 8on his schedule c petitioner also claimed a deduction for the following expenses totaling dollar_figure legal and professional services office expenses repairs and maintenance taxes and licenses bank charges court filing fees delivery and freight dues and subscriptions internet access janitorial laundry and cleaning parking and tolls post office box rental postage state bar dues telephone and workers’ compensation central respondent allowed all of these as deductible continued related to a dollar_figure loan made to an estranged niece and that after she made one payment of dollar_figure he never heard from her again v examination of the joint_return respondent selected the joint_return for examination and requested that petitioners provide documentation to support the reported schedule c expenses and certain other items on the joint_return during the examination petitioners executed two form sec_872 consent to extend the time to assess taxdollar_figure the first form_872 was signed by petitioners during date and by respondent’s representative on date extending the time for respondent to assess tax for until date the second form_872 was signed by petitioners during date and by respondent’s representative on date extending the time for respondent to assess tax for until date continued expenses and does not challenge their deductibility here 9on brief petitioners concede that if allowed their deduction from this loss should be only dollar_figure 10because petitioners timely filed the joint_return if they had not granted such consents the three year statutory period of limitations on assessment of tax for would have expired on date see sec_6501 and the discussion infra pp respondent issued duplicate notices of deficiency to petitioners on date on date petitioners timely filed their petition with the court i statutory period of limitations to assess tax opinion as a preliminary matter we address petitioners’ argument that respondent issued the duplicate notices of deficiency after the statutory period of limitations to assess tax had expired and that thus respondent is barred from assessing any income_tax deficiency for sec_6213 generally requires the commissioner to issue a notice_of_deficiency before assessing a deficiency in federal_income_tax against a taxpayer when a taxpayer has filed a return sec_6501 generally requires the commissioner to assess a deficiency in federal_income_tax within three years after the return was filed hence under these general rules the commissioner may issue a notice_of_deficiency to a taxpayer only within the same period sec_6501 authorizes a taxpayer and the commissioner to agree in writing to extend the period of limitations on assessment and thereby extend the period in which the commissioner may issue a notice_of_deficiency an agreement reached under this section is not a contract rather it is a unilateral waiver of a defense by the taxpayer but contract principles are useful in interpreting such agreements and in particular ensuring that such agreements reflect a manifestation of mutual assent 80_tc_1035 first citing 282_us_270 then citing 77_tc_1291 just as an agreement to extend the period of limitations on assessment must be made in writing any condition limitation or modification of such an agreement must also be made in writing either directly in the agreement or in a separate but contemporaneous document see 93_tc_623 and cases cited thereat when the commissioner produces a written_agreement extending the period of limitations on assessment that appears valid and unrestricted on its face the taxpayer bears the burden of proving otherwise ie the taxpayer must show that the agreement is invalid or if contending that the agreement was restricted that the claimed restriction was reduced to writing 90_tc_684 see also 81_f2d_365 9th cir respondent produced two consent forms form sec_872 with respect to petitioners’ taxable_year the first consent form extended the period of limitations on assessment to date the second consent form executed before the expiration of the previously extended date of date further extended the period of limitations on assessment to date petitioners do not dispute that they signed the forms petitioners argue however that the consent forms are invalid because they were coerced by respondent into signing them and because respondent thereafter ignored certain agreed restrictions on which their consents were premised we find petitioners’ arguments unpersuasive petitioners’ coercion claim is founded on respondent’s warning that failure to extend the period of limitations on assessment would result in the issuance of a notice_of_deficiency on the basis of information obtained thus far during the examination in cases involving similar factual situations this court has consistently held that it is not coercion on the commissioner’s part merely to describe the lawful means provided by the statute to assess and collect the tax if the taxpayer declines to sign a consent to extend the period of limitations on assessment 25_bta_238 citing 282_us_295 aff’d 66_f2d_296 3d cir see shireman v commissioner tcmemo_2004_ ballard v commissioner tcmemo_1987_471 aff’d 851_f2d_359 5th cir price v commissioner tcmemo_1981_693 aff’d without published opinion 742_f2d_1460 7th cir but cf 18_bta_353 holding that a threat to assert unjustified fraud penalties unless taxpayer signed consent did constitute duress invalidating agreement we see no distinction between those cases and this one and have no reason to reach a different conclusiondollar_figure far from being coercive respondent was actually explaining to petitioners why extending the period of limitations on assessment generally works in a taxpayer’s favor allowing the commissioner more time to examine the taxpayer’s returns and allowing the taxpayer more time to provide documents in support of his case and potentially reach an amicable conclusion petitioners also contend that their written consents were conditioned on having the internal_revenue_service irs revenue_agent handling their 11petitioners rely primarily on 567_us_519 quoting 301_us_548 in which the u s supreme court held that congress could not use financial inducements to exert a ‘power akin to undue influence’ and coerce state governments into taking certain actions this case is wholly inapposite not just because petitioners are not a state government and respondent is not congress but because respondent was fully within his statutory authority to issue a notice_of_deficiency to petitioners reflecting the amount of tax for which respondent believed petitioners were liable at any time during the examination that is the record does not reflect--and petitioners do not allege--that respondent threatened to impose any additional tax or penalties on petitioners beyond that for which they were already liable as we held impermissible in 18_bta_353 and thus there was no financial pressure on petitioners indeed as discussed in the text extending the period of limitations on assessment for was actually in their interest examination removed from the examination and getting an opportunity to challenge respondent’s findings from the examination before the irs office of appeals petitioners’ argument concludes that respondent did not comply with either condition thus invalidating their consents on the basis of our review of the consent forms we find that they do not reflect a written amendment or modification manifesting the conditions petitioners advance petitioners did not present any evidence to the contrary at trialdollar_figure consequently we hold that both consent forms were valid and unrestricted and that therefore the duplicate notices of deficiency having been issued before the expiration of the second consent form were timely ii burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 for this presumption to adhere in cases such as this one involving unreported 12petitioner’s oral statement that respondent agreed to such conditions was not made under oath and was merely petitioner’s argument at trial even if petitioner had made his statement under oath a s we have stated many times before this court is not bound to accept a taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 citing 87_tc_74 income the commissioner must provide some reasonable foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 once the commissioner has done this the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the commissioner’s determinations are arbitrary or erroneous 293_us_507 it is undisputed that during petitioner was a licensed and practicing attorney and he reported that income-producing activity on a schedule c it is also undisputed that petitioner received and deposited into his personal checking account a dollar_figure check from mr walker who petitioner had represented in a lawsuit respondent also produced a copy of the deposited check on the basis of this credible and undisputed evidence we are satisfied that respondent has proved a likely source of the unreported income thus as to the unreported income the burden_of_proof shifts to petitioner to show that respondent’s determination in this regard was arbitrary or erroneousdollar_figure 13petitioners do not otherwise contend that the burden_of_proof should shift to respondent under sec_7491 nor have they established that the requirements for shifting the burden_of_proof have been met accordingly the burden_of_proof remains on petitioners iii business income adjustment a taxpayer’s gross_income includes all income from whatever source derived including c ompensation for services and g ross income derived from business sec_61 and however gross_income does not include the value of property acquired by gift sec_102 the u s supreme court addressed the meaning of gift_for purposes of sec_22 of the internal_revenue_code_of_1939 a predecessor to sec_102 in 363_us_278 fn ref omitted as follows t he statute does not use the term gift in the common-law sense but in a more colloquial sense this court has indicated that a voluntarily executed transfer of his property by one to another without any consideration or compensation therefor though a common-law gift is not necessarily a gift within the meaning of the statute for the court has shown that the mere absence of a legal or moral obligation to make such a payment does not establish that it is a gift 279_us_716 and importantly if the payment proceeds primarily from the constraining force of any moral or legal duty or from the incentive of anticipated benefit of an economic nature 302_us_34 it is not a gift and conversely w here the payment is in return for services rendered it is irrelevant that the donor derives no economic benefit from it 343_us_711 a gift in the statutory sense on the other hand proceeds from a detached and disinterested generosity 351_us_243 out of affection respect admiration charity or like impulses robertson v united_states supra pincite and in this regard the most critical consideration as the court was agreed in the leading case here is the transferor’s intention 302_us_34 because intent is the most critical consideration id pincite determining whether a transfer of property is a gift is a highly factual inquiry that must be reached on consideration of all the factors id pincite see 368_f2d_668 9th cir this inquiry focuses upon objective indicia of the transferor’s intent from the whole evidentiary record and does not merely rely on the transferor’s own statements to this end the supreme court in commissioner v duberstein u s pincite stated the government says that this intention of the transferor cannot mean what the cases on the common-law concept of gift call donative_intent with that we are in agreement for our decisions fully support this moreover the bogardus case itself makes it plain that the donor’s characterization of his action is not determinative-- that there must be an objective inquiry as to whether what is called a gift amounts to it in reality u s pincite it scarcely needs adding that the parties’ expectations or hopes as to the tax treatment of their conduct in themselves have nothing to do with the matter we take it that the proper criterion established by decision here is one that inquires what the basic reason for his conduct was in fact-- the dominant reason that explains his action in making the transfer accordingly once we establish as a factual matter the dominant reason for the transfer determining whether that reason justifies nontaxable treatment under sec_102 is a legal question 536_f2d_876 9th cir see also plotinsky v commissioner tcmemo_2008_244 slip op pincite analyzing and applying duberstein duberstein draws an important distinction--a gift made out of generosity or charity is not taxable under sec_102 but one made out of gratitude particularly gratitude stemming from a prior economic or commercial relationship is taxable see commissioner v duberstein u s pincite in that case mr duberstein was a businessman who maintained a cordial relationship with one of his suppliers mr berman from whom he made regular purchases and to whom he provided leads for new customers id pincite mr duberstein never asked for or received compensation_for the leads but after several years mr berman felt inclined to give him something in return for his assistance id he bought mr duberstein a brand new cadillac and although mr duberstein initially protested he eventually accepted the car id pincite the supreme court noted that mr berman’s company apparently deducted the cost of the car as a business_expense on its federal corporate_income_tax return the supreme court also noted that mr duberstein testified that although he regarded the car as a nontaxable_gift he had no reason to think mr berman would have given it to him had he not provided him with the leads id pincite ultimately the supreme court upheld this court’s ruling duberstein v commissioner tcmemo_1958_4 and reversed the ruling of the u s court_of_appeals for the sixth circuit 265_f2d_28 6th cir holding that the car was taxable_income to mr duberstein the supreme court stated it seems to us plain that as trier of the facts the tax_court was warranted in concluding that despite the characterization of the transfer of the cadillac by the parties and the absence of any obligation even of a moral nature to make it it was at bottom a recompense for duberstein’s past services or an inducement for him to be of further service in the future commissioner v duberstein u s pincite both parties rely on duberstein for their characterization of the check petitioner received from mr walker petitioners argue that mr walker gave petitioner dollar_figure out of disinterested generosity resulting from a personal relationship to which petitioner’s representation of mr walker in his lawsuit against the city of huntington park california and calpers was incidental respondent argues the converse--that even if petitioner and mr walker developed a personal relationship over time their primary relationship was that of lawyer and client and mr walker gave petitioner dollar_figure out of his proceeds exceeding dollar_figure from the lawsuit as compensation_for that relationship petitioners argue that there was no binding contract or legal_obligation requiring mr walker to make the payment while respondent argues that mr walker’s deduction of the payment as a legal expense on his own federal tax_return better demonstrates his intent it is noted that in duberstein and subsequent cases the existence of a personal relationship between a donor and a donee the lack of moral or legal_obligation on the donor to make a payment and the donor’s tax treatment of the payment each standing alone were all deemed irrelevant or subordinate considerations instead the characterization of a transfer depends on the fact-finder’s perception in the light of all the evidence after weighing the evidence in the record including mr walker’s testimony we hold that mr walker gave dollar_figure to petitioner primarily out of gratitude for petitioner’s services in representing him and bringing the lawsuit to a successful conclusion after years we find most persuasive as clear indications that mr walker was not making a gift to petitioner the facts that he would not have given dollar_figure to petitioner but for his receipt of the lump-sum payment exceeding dollar_figure from the lawsuit and he deducted the dollar_figure on his federal_income_tax return the facts in this case in many ways mimic the facts of duberstein--even though petitioner did not solicit it the payment from mr walker appears intended as compensation_for a job well done akin to a tip or gratuity for exceptional services rendered and much more directly so than in many cases in which we have similarly held cf 536_f2d_876 holding that small gratuities given by gamblers to casino employees though largely driven by superstition were nonetheless connected to services rendered and thus taxable_income we sustain respondent’s determination that petitioner had additional business income for of dollar_figure iv business_expense deduction adjustments business_expense deductions like all tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to any deduction 503_us_79 292_us_435 this burden requires the taxpayer to demonstrate that the claimed deductions are allowable pursuant to some statutory provision and to substantiate the expenses giving rise to the claimed deductions by maintaining and producing adequate_records that enable the commissioner to determine the taxpayer’s correct liability sec_6001 116_tc_438 sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec a sec_1_162-1 income_tax regs an expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business or arises from a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful to the taxpayer’s business but it need not be absolutely essential 383_us_687 quoting welch v helvering u s pincite in contrast a taxpayer may not deduct a personal living or family expense unless the internal_revenue_code expressly provides otherwise sec_262 the determination of whether an expense satisfies the requirements of sec_162 is a question of fact 97_tc_613 citing 320_us_467 petitioners contend that they are entitled to deduct the payments petitioner made to ms gu as ordinary and necessary business_expenses they do not contend however that the payments were for services that ms gu performed moreover petitioners were unable to categorize these expenses or substantiate them with documents other than the checks produced although some of the amounts paid to ms gu may have represented business_expenses petitioner has failed to keep adequate books_and_records or to present other evidence to substantiate these expenses consequently we sustain respondent’s disallowance of this deduction in full for certain business_expenses congress explicitly requires a higher ie stricter level of substantiation see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date flush language such expenses are those specified in sec_274 such as travel including meals_and_lodging entertainment and listed_property including passenger_automobile expensesdollar_figure sec_274 sec_280f sec_1_274-5t temporary income_tax regs supra see 122_tc_305 these strict substantiation rules generally require the taxpayer to substantiate with adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment expense the business relationship between the person entertained and the taxpayer balyan v commissioner t c memo 14a taxpayer may deduct passenger_vehicle expenses by using either actual cost or the standard mileage rate provided he substantiates the amount of business mileage and the time and purpose of each use see sec_1_274-5 income_tax regs revproc_2007_70 2007_50_irb_1162 announcement 2008_28_irb_114 at sec_1_274-5t temporary income_tax regs fed reg date for listed_property expenses in addition to the time such expenses were incurred and their business_purpose the taxpayer must establish the amount of business use and the total use of such property balyan v commissioner at sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book diary log statement of expense trip sheets or similar record prepared contemporaneously with the expenditure and documentary_evidence such as receipts or paid bills which together prove each element of an expenditure balyan v commissioner at sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date although taxpayers may fill in the gaps in their records with oral testimony that testimony alone regardless of its specificity is not sufficient to satisfy the sec_274 strict substantiation rules there must be other corroborative evidence sec_1_274-5t temporary income_tax regs fed reg date in addition to the sec_274 strict substantiation rules meal and entertainment_expenses are subject_to a further limitation a taxpayer may deduct only of the applicable expenses claimed sec_274 petitioners contend that they are entitled to deduct the cost of the yacht event as an advertising expense because it engendered positive feelings among petitioner’s clients and because his main method of attracting new clients is through word of mouth this would help him obtain new clients although it appears to be less likely that such an event would attract new clients it did benefit his current clients either way it was related to his clients and business and thus is deductible as an ordinary and necessary business_expense for meals and entertainment subject_to the applicable restrictions for such expenses petitioners substantiated to respondent’s satisfaction the amount time place and business_purpose of the event pursuant to sec_274 and that the expense was at least dollar_figure respondent allowed a deduction of dollar_figure in accord with the statute petitioners have not shown that they are entitled to an amount in excess of respondent’s allowance petitioners contend that the yacht rental exceeded dollar_figure but have only provided proof of payment of less than dollar_figure which was addressed in respondent’s allowance we accordingly hold that respondent’s determination with respect to this item is not in error petitioners contend that they are entitled to deduct dollar_figure in car and truck expenses and an additional dollar_figure in depreciation related to unspecified vehicle s petitioners however did not provide sufficient substantiation to support their car and truck expenses we note that they failed to identify the vehicle s for which they claim to have incurred these expenses and as a result it is not even clear to us that petitioners did not already deduct those expenses as mrs duncan’s unreimbursed employee_expenses on their schedule a consequently we sustain respondent’s disallowance of these deductions in full sec_166 allows a taxpayer to deduct any debt that becomes wholly worthless within the taxable_year sec_166 does not however apply to a nonbusiness_debt held by a taxpayer other than a corporation instead the taxpayer is allowed a short-term_capital_loss for the taxable_year in which the debt becomes worthless sec_166 sec_1211 sec_1_166-5 income_tax regs only a bona_fide debt qualifies for purposes of sec_166 bona_fide debt is a debt that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money 91_tc_575 74_tc_476 sec_1_166-1 income_tax regs a gift is not considered a debt for purposes of sec_166 sec_1_166-1 income_tax regs accordingly the taxpayer must establish both the existence of a bona_fide debt 18_tc_780 aff’d per curiam 205_f2d_353 2d cir and that the debt became worthless during the taxable_year for which a short-term_capital_loss is claimed 53_tc_491 aff’d 467_f2d_47 9th cir petitioners claim that they are entitled to deduct dollar_figure for a bad_debt_loss on a loan to a distant relative who failed to make more than one payment on the debt as agreed however petitioners have not established the existence of a bona_fide debt in any way other than through petitioner’s self-serving testimony see 112_tc_183 citing 87_tc_74 nor have they established that the debt became worthless during accordingly we sustain respondent’s disallowance of this deduction in full and further find that petitioners are not allowed a short-term_capital_loss deduction for the claimed bad_debt_loss we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit 15we also note that on the basis of the facts and circumstances the purported debt is a nonbusiness_debt within the meaning of sec_166 to reflect the foregoing and respondent’s concessions decision will be entered under rule
